OPINION OF THE COURT
Memorandum.
Final judgment reversed, without costs, and final judgment of possession is directed to be granted in favor of landlord.
In this commercial holdover proceeding, tenant was granted an option to extend the lease for a period of five years on condition that the lease as extended would provide for payment of a specified increased rental. After the expiration of the lease, tenant remained in possession for some 17 months but continued to pay only the original rental. Under these circumstances, tenant failed to timely exercise the option (cf. 50 Am Jur 2d, Landlord & Tenant, § 1190).